FILE COPY




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      July 19, 2022

                                   No. 04-20-00611-CV

                   INTEREST OF L.J.L. AND J.W.L., Minor Children

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-08129
                      Honorable Angelica Jimenez, Judge Presiding


                                     ORDER

      On July 7, 2022, Appellant’s counsel Chris H. Negem and Jessica R. Gonzales filed a
motion to withdraw. The motion substantially complies with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 6.5.
      The motion to withdraw is granted.

                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court